Jcacuary
                                                           lZth, 1939



non. 2. coasatt, BanIdng
                       Corlmlsaion8r
Depnrtlentof IkInking
Austin, Texas

Dear sir:

                         Opinion   No.   O-52   -
                         Ras Artiole 350 & Utiole    352
                         Is there nny discretion permissible
                         to the 3lmlcln& c~issloner    in nab
                         ing publlo the ,e.xazsiner*sreports
                         on rinanoicll inotitutions?

          Your letter of Jammry 0, 1939, In whioh you ask
an opinion as to oertaln quentions, has been r6feIT8d to the
writer for nttctntim.  Your questions are:

          1. Goes til0 r?Jla or ;~rilr~lo~spertaining to
     oxminors* reports obtuin :Jit!irsspeot to instltu-
     tions that nre 01033a and not actively oni;agedin
     their oor2orata b*zsiuess nt the tlm the report is
     called for or SIXI arivilage invoked?

          2. Does tho rule of ;~rivil.cgein any evcat a~-
     ply to Loan i: Erokern~e Companies $8 sazie as to
     bmki.zg institutions?

          3. IS tllere'any Giscreticn pfirrzissibloto the
     Banking Comissloner      in tho matter of naking publlo
     exa.nioere* reports by 6ivi.5g COpioS thereof or per-
     nitting the inspeotlon %he,eroofAnd If so, just what
     are the linits of, or the rJle5 goverain&, the ex-
     cld.38 or tklt  discratiGn?

                Artlclo 350 or the Revised Civil Stntutes a5 amend-
ed by the 41st X&;islatura,Hurst Called          Session, Uzts of 1929
provictes      ror the anpointzent of the bank axminers.     ilrticle
333 of the :!eviscd civil Satutos         prescribes 3s c?ualirlcation
.shile.hrticle       352 of tha iiovisod civil 3atutos  ?rovldes for
t;lo bond and oath of :m curtminor, a5d nolong othsr things, pm-
7id8~s,tncit     118 3ilnll take oath, thnt -
Eon. z. Goasett,     January 12th. 1939                3aga no. 2
           "He will not reveal the oonditlonof any
     bank or ban&&q trust oo~?pany, exruninod by bin or
     a.13~lniOX3BStl~ ~80~8% in the OOuP50 Or nnY BI-
     t%lzinotiun0r any bank or btxlking trust oonpany,
     to any one exocpt the C&ssioner."

           Artiole551 0r tha Penn1 Code providelJ ror the pen-
alty to be inrllotod Upon a bank mminar   for the violation
ot the oath provtded for in ArtA.   352 of the Revised Civil
3tlltute6m

           Chlot Juntlce Cureton or the Suprem court, -Aen
c-3 rirst assizltrrntattornay general 0r this Sate, wrote m
exiiustive opinion undm date of Zarah 4, lQW, adCrossed to
the Honorable John 3. Z?xtterson on questions maewhat relnt-
ed to those asked by you with respest to the above statutes
:i!:lohhave sin08 been renumbered Judge Cur&on   said:

            qf8 think tho .sw&~&rz~of these two ~o~lsiont3
     ;d:w aonnicioreci  to.gether is, th%t 5 bank 8Xadnfz
     cannot voluntnrlly    raveal the condition of any bank
     ms!:.tinodby him or Yoluntnrlly qivo any 0118 any in-
     lxxM.on     oanccrnlng the oondition oi any suoh bank,
     IS suoh informtlon      was SeOIAl-cdolfioially. These
     provisions,    howevsr , do not prohibit euoh ZxazAner
     from siving his testizony in Q judioiol proaeedlng,
     ns the lnnqw~e of the provisions oloarly aeok only
     to 2rohlbi.t voluntary disolo~~ree on the psrt Or
     the axminer and do not atteibpt to prohibit s oourt
     from requirlnE; the examiner to disolone such roots,
     cm the oourt    nay havs P right  to roqtira   to be die-
     01030ii. Tha question thererove, finally reduaee
     itself to one or priy&e        oonwsmioations~    The mime
     rulea ~0~1% r~o~ern an oxaainer     in this rsapest 5s
     g0vt-m   the C~soloner      0r Banking hlR58if, us ah
     ~sV~h8r in a gublio      0rri00r who reproaents the De-
     p~tzaxlt. or the COy8rw2eht whioh SUpOFVi38tl tllld
     oontmln the b.mka.       Dri8rly, hle buslnoss   io to
     mke,exwimtlon       of State banks and to trensmit t0
     the Comii53iomr     0r Insurnnoe iUld Bmking a rcvort
     or the condition of b%&i exanined by bin, iuld it
     IS upon the bmls 0r tk.080 r'oim-ts tht t:ie Codf3-
     sionor deterxihes ;rhether the bank shell OontiXIU8
                                                                    c _.



                                                                           .i




Xon. 2. Gossett,      January lzth, 1939,            Tage X0. 3


     as a goiug inrtitutian or v&ether it shall olose
     ita GW~S snd ooase to exist; llkewi.oe, ns to
     &at remireeents   shall be mde of the bank by
     the Commissioner of In:aU%llCO and .BankinG. The
     bankexadner   is r%quiicd to tnke'tan oath of ot-
     flos, Give bond, possase oertain qmlifloatlons
     and his gosition has all the characterfstlus of
     ahd is a pzblio offlao."

          h suonort of the shove, Judg Cureton oitedthb
statutes horeinajove referrod to by the writer, as WJU aa
the foll0vfin6;authorities:

           Liitche on Banks, Vol. 3, p. 17i3C,
           Sitters vs. Soxers, 43 ir'od.763.

           Article 3722 F&vised Civil Statutea proviba that
t,C;o&mkihg Cohmissioner, alow ,aith other nazmd Govornmtmt
orrlcials, shall:
          n+ 7 * -?.= Purhish auy person ap?lyih:: FOP
     t11a9am, a copy of .xny ?aper, iocumht or record
     in ti;cir offices, md xith oortificate uuder seal
     cortir;rin~;to my ‘Lankoontained ih the gapora,
     docur.vmts or rwordo of their offloos; and the
     same shall be received in ovldfmoe in all casm
     in which the oriGlnals rrould be evidanoe."

           Th;:s statute 13 not mandatory that Covernnent ot-
ficialo prodiioo and furnish copies of a11 instrummt%     that
ni:;ht by o&nco be in their hands. It oannot extend to nor
ticlude such doauments as might oontain InSor.wtion prejudi-
cial to the publio interest rooeivad by (1 Government    offiOio1
in an orflcial capaoity. i7hothor or Rot suoh inrormtioti or
doomtmt, aim be renuirod or any oriicinlrsujt be rjovmmd
by the general rules which r~ovcrn grivilqod     cmmaniontlone
to aublio os'r'loers. JudGo Wraton,    3.nthe +ove referred to
opinion, states:

           "It xay ‘00 atnted as a @naral  principal
     tht   g~blic ~olioy forbids  the naintenanoe of any
     s:.it in il Court or Ju&lco, tho trial of'which
     xo'uld i3ovltably lead to the di301osure or mtters
     :;>ioh tta laz ro:;amis as conilcontialsnd  in regard
     of which it All aot allo;r the conridenco to be
     violmIl. St. Cossott,           Jnnuory 12th‘ 1939                  PxyI x0. 4


          The President of the United States, the Oovernors
of several state0 and thelr Cabinet ofiioera are not bound
to produce papers or to discloss lnfoncction committed to
thtn in 8 judicial inquiry, when, in their ~MPI jurtvt      the
dfsalosum would,     on publao erouhda, be ihexpedlcht. This
prlnoipal is reoogniztnl    and supported in the following cases:

             Trotttm vs. United States, 92 U.S. 105
             Enrtrahf't*s Appeal, 27 Au. Rep., 667
             Thompson vs. Geman Valley R.R. Co., 22 R.J. 74.111

TX3 principal applies with enualtorce     and erroat to the
hea& oi E!ational sad .Stato Oovornmcmtsr

             'i70rtSingtonvs. Scrlb:ler, Au. Rep. 730
             In ro IIuitxm, 7 YQd. 699.
             In re ~~:ee~, 82 Bad. 729
             hske vs. Cordngce,    177 U.S. 459.

             The &prom            Court of bkxvachusetts    in I!urtrahft*s
.;?>eal,   8up?a, said:

            ‘?!hus the nuestlon of tho 0XDtXldiMOy Or the
     prodxctioc or tbc reqilired evido:~ce lu rercrrcd,
     Ilot to the judgmmt    or the court berore waloh the
     action is trying, but or the ofrloer who INS that
     cvidcnoe ih his p03903aien."

          Aftor a oarorul exaxinatim or the autiloritles it
is a;?parent that the Ranking Cormissioner oan avail h5mseli
or the privlleqe or rofuslag to testify about, or to furnish
co~ioe of any oxminors report lo his ~o~~sesaion, ii he feels
that such disolosuro vould be prejudicial to 3ubld.o interest.
If, on the other hahd, ho should dooide that to produoe such
lnforzatloa as ho &;ht ?ONJOOS would be to public iarerest,
ha oaa do so.

              z~ticlo 1534a, Par. 2, R.C.J. as aaendcd by .',ota
0r 1937, 45th        hgi3Lut.a0       19 ~3 r0ib3:
              ‘The ::~rikln~,~Co!amlsslonor
                                         or'Texas shall ex-
     :dao      or cause LO '3~ OXaAaOd such cornorations
     mnually         or 0Stonor If       ho doew     It neocosnry. .;ald


                                                                              .
IIon. z. Gomltt,      January Uth,     1939          ?llgs lie. 5


     corporation shall pay the actual traveU.zq ~eqenses,
     hotel bills,  and all other ootual expense lnol-
     dent to auoh examination and a foe not moeedlag
     one-oi&th or one per cant or Its aotual oald-in
     aapital. It auoh oor.soration had not sold In
     Texas its bonds, notes, oertitiontee, debenturea
     or other obligations and does not offer   for sale
     or sell In Texas Its bonds, note8, oertlfloates,
     debentures or other obligations, the SRnking Corn-
     missioner of T~xns, in lieu of an oxaninatton,
     shall aooept a fintmial statemmt nado on such
     foru, containing such informatl.on as he deelres.
     Tho iPinking Co.m.lssloner of Tsxas is hereby author-
     ized to appoint not to exoeed one ~aminer for
     every fifty (50) or suoh oor~oratlons. EElch ax-
     ardner shall take,the oath and furnish a bond as
     required or State Sank &a;zfners, and shall re-
     oelve on anuual salary as r0uOdvf3t** * * **'

           By virtue of suoh artlole the I3ankla.qComlssiouor
13 ;:lvon po;rer to exanine or cause  to be examined alloar-
?ortitions mbraoed by the provisions of Article 1524a. it
likewise, provides that eaoh examiner nholl take the oath and
Punish :A bead as reqtilred  of state  bank axcuzlners.    In tak-
ing tke sam oath as taken by a bank exmlmr,         the loan and
brokarago co::~ganyoxatiiner ;rould be no nor0 privllcp,od to
xake pub110 any inforxatlon conoerni~ tho oondltlon ot any
conpcmy excmined  by bin, it such infomatlon     was rooeivcd   by
him in the course or his orrlclal duty es suah an examiner,
thsn would a bank exaxinor be Driviloeed to make yabllo       any
inforzatloh he ml&t posoese under slinllsr oiroumstanoes and
conditions. Jud.;e Cur&on ooncluded in the ognlon hereln-
abovo referred to that a bank exaninor has no authority to
dl3olose any lniomatlon reoelved by hln during the oourse
of Lis exaninatioa of a bank, if ouch lnfomatlon        was reoelv-
ed by bin iu the courao of !:lo offlaial duty no suoh oxanlner,
except and ;u?leaa he bo npoolfiaally dlreotod by the Banking
Cor~i3sloner to do so. I!o authorities are found that will
ju;tifg shy ckaago In this conoluolon.

           It 13 apparmt that the answers to the first and
Lst   ,uaotions oronounded bv YOU. mist be bnsed unon the sol9
p~upoktlon    of -~i?&bor or nbtvyo& aotlon in the ireulsee is
uo G!S publlo   intorest.
           It is, thmsfore,   t!m o?lnion OP SM$     depu-tmnt
t hat :

            (1) The xrle 02 prlvils-ga pertaining to
      exarrAners remrts obtains vait!lros?eot to instti-
      tutlons thnt m-3 closed and not aotlvoly oxqt(;ed
      in tbclr aoqorate bulnaas ?t the tint the report
      1s cnllod for or the privilege invoked.

           (2) 'If.8rul.e of ?rivllece pertaining to ox-
      miners report a.~?pliesto loon and brokerage coin-
      panies, the aame as to banking institutions.

            (ii)Tho ikd4.n~Cormlosionerhno $iscrction
      ~SI fhe ;&t$ar of nakL~ public ex9iziners' reports
      by :ivlzg copiss  tnoreor  UT yeml%ting  the l;:syec-
      ticn ~h32~Or, or iu %i?ntifyirq or p0mitti;q   exm-
      inms to tcsti+"y under iris s;ipervFsion and express
      ~cr::l3slon, Zirzlted only by his deoision and die-
      crntion of ?riMZmr or not thd :raki~~ wi~lio of such
      inforz&ion   I.2to the ?ublio intormt.

           Trwting'thla   f2lly and satisfactorily    cm3w3rs~
your bqulry, I :m
                                        Your13
                                            ,very truly